DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         



   NO. 12-03-00367-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

ROBERT ARTHUR VORIS, III,§
		APPEAL FROM THE 221ST
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		MONTGOMERY COUNTY, TEXAS
 
MEMORANDUM OPINION
PER CURIAM

	Appellant has filed a motion to dismiss this appeal.  The motion is signed by Appellant and
his counsel.  No decision having been delivered by this court, the motion is granted, and the appeal
is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.

	Opinion delivered March 31, 2004.
	Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




 




(DO NOT PUBLISH)